DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.

Drawings
3.	The examiner contends that the drawings submitted on 03/05/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US Pat. Nº 10,195,871), in view of Allen et al. (US Pub. Nº 2019/0270897).

7.	Regarding independent claim 1: Moore et al. disclosed a method for enabling a patterned liquid, comprising: 
 	creating a heat image on an imaging blanket (Col. 5, lines 24-25; also see Figs. 1 and 2, reference 12) by selectively heating the imaging blanket with a digitally controlled energy source (Col. 5, lines 25-30; also see Fig. 2, reference 34); and 
 	subjecting the heat image to a selective deposition of a fountain solution material from a vapor phase to enable vapor condensation on unheated areas and vapor rejection from heated areas to generate a fountain material image (Col. 5, lines 30-34; also see Fig. 2, reference 14).
 	Moore et al. are silent about the digitally controlled energy source being a laser.
 	Allen et al. disclosed a similar invention (see Fig. 1) comprising an intermediate transfer member (Fig. 1, reference 110) for receiving a heated image pattern (Fig. 1, reference 130) applied to a fountain solution (Fig. 1, reference 120) to be developed by an inking system (Fig. 1, reference 140), wherein the digitally controlled energy source is a laser ([010], lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Allen et al. with those of Moore et al. by using a laser source as the digitally controlled energy source in order to increase the sharpness of the latent image as disclosed by Allen et al. in paragraph [0010].

8.	Regarding claim 2: The combination of Moore et al. and Allen et al. disclosed the method of claim 1 further comprising developing the fountain material image on the imaging blanket with an ink (Moore et al. Col. 5, lines 3-4; also see Fig. 2, reference 18).

9.	Regarding claim 3: The combination of Moore et al. and Allen et al. disclosed the method of claim 1 further comprising transferring an ink (Moore et al. Col. 5, lines 4-6; also see Fig. 2, reference 22) to an image receiving media substrate (Moore et al. Col. 5, lines 5-6; also see Fig. 2, reference 24).

10.	Regarding claim 4: The combination of Moore et al. and Allen et al. disclosed the method of claim 1 further comprising: developing the fountain material image on the imaging blanket with an ink (Moore et al. Col. 5, lines 3-4; also see Fig. 2, reference 18); and transferring the ink (Moore et al. Col. 5, lines 4-6; also see Fig. 2, reference 22) to an image receiving media substrate (Moore et al. Col. 5, lines 5-6; also see Fig. 2, reference 24).

11.	Regarding claim 5: The combination of Moore et al. and Allen et al. disclosed the method of claim 1, wherein the digitally controlled energy source comprises a light source that heats a surface region of the imaging blanket (Allen et al. [010], lines 2-4).
 	Moore et al. are silent about wherein the imaging blanket comprises an optically absorbing blanket.
 	Allen et al. disclosed a similar invention (see Fig. 1) comprising an intermediate transfer member (Fig. 1, reference 110) for receiving a heated image pattern (Fig. 1, reference 130) applied to a fountain solution (Fig. 1, reference 120) to be developed by an inking system (Fig. 1, reference 140), wherein the digitally controlled energy source comprises at least one of: a laser source and an electron beam ([010], lines 2-4); and the imaging blanket comprises an optically absorbing blanket ([0010], lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Allen et al. with those of Moore et al. by using an optically absorbing imaging blanket in order to minimize energy wasted in heating the imaging blanket as disclosed by Allen et al. in paragraph [0010].

12.	Regarding claim 6: The combination of Moore et al. and Allen et al. disclosed the method of claim 5 wherein the light source comprises at least one of: a vertical cavity surface emitting (VCSEL) array, a light emitting diode (LED) array, a laser light source that emits a pixilated light beam as a pixelated line laser beam, or a modulated laser line source (Allen et al. [0026], line 1 and [0010], lines 2-3; the laser is used to form a pattern in a variable image digital printing system and therefore is pixelated).

13.	Regarding claim 7: The combination of Moore et al. and Allen et al. disclosed the method of claim 1 wherein the imaging blanket comprises a rotatable blanket (Moore et al. Col. 1, line 29; Figs. 1 and 2 also show that the imaging drum 12 is rotatable in the direction of the curved arrow).

14.	Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US Pat. Nº 10,195,871), in view of Allen et al. (US Pub. Nº 2019/0270897).

15.	Regarding independent claim 8: Moore et al. disclosed a system (see Fig. 2) for enabling a patterned liquid, comprising: 
 	an imaging blanket (Col. 5, line 23; also see Figs. 1 and 2, reference 12); and 
 	a digitally controlled energy source (Col. 5, line 23; also see Fig. 2, reference 34), wherein a heat image is created on the imaging blanket by selectively heating the imaging blanket with the digitally controlled energy source (Col. 5, lines 25-30; also see Fig. 2, reference 34), and wherein the heat image is subject to a selective deposition of a fountain solution material from a vapor phase to enable vapor condensation on unheated areas and vapor rejection from heated areas to generate a fountain material image (Col. 5, lines 30-34; also see Fig. 2, reference 14).
 	Moore et al. are silent about the digitally controlled energy source being a laser.
 	Allen et al. disclosed a similar invention (see Fig. 1) comprising an intermediate transfer member (Fig. 1, reference 110) for receiving a heated image pattern (Fig. 1, reference 130) applied to a fountain solution (Fig. 1, reference 120) to be developed by an inking system (Fig. 1, reference 140), wherein the digitally controlled energy source is a laser ([010], lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Allen et al. with those of Moore et al. by using a laser source as the digitally controlled energy source in order to increase the sharpness of the latent image as disclosed by Allen et al. in paragraph [0010].

16.	Regarding claim 9: The combination of Moore et al. and Allen et al. disclosed the system of claim 8 wherein the fountain material image is developed on the imaging blanket with an ink (Moore et al. Col. 5, lines 3-4; also see Fig. 2, reference 18).

17.	Regarding claim 10: The combination of Moore et al. and Allen et al. disclosed the system of claim 8 wherein an ink is transferred (Moore et al. Col. 5, lines 4-6; also see Fig. 2, reference 22) to an image receiving media substrate (Moore et al. Col. 5, lines 5-6; also see Fig. 2, reference 24).

18.	Regarding claim 11: The combination of Moore et al. and Allen et al. disclosed the system of claim 8 wherein: the fountain material image is developed on the imaging blanket with an ink (Moore et al. Col. 5, lines 3-4; also see Fig. 2, reference 18); and the ink is transferred (Moore et al. Col. 5, lines 4-6; also see Fig. 2, reference 22) to an image receiving media substrate (Moore et al. Col. 5, lines 5-6; also see Fig. 2, reference 24).

19.	Regarding claim 12: The combination of Moore et al. and Allen et al. disclosed the system of claim 8, wherein the digitally controlled energy source comprises a light source (Allen et al. [0010], lines 2-4). 

20.	Regarding claim 13: The combination of Moore et al. and Allen et al. disclosed the system of claim 12, wherein the light source heats a surface region of the imaging blanket (Allen et al. [010], lines 2-4).
 	Moore et al. are silent about wherein the imaging blanket comprises an optically absorbing blanket.
 	Allen et al. disclosed a similar invention (see Fig. 1) comprising an intermediate transfer member (Fig. 1, reference 110) for receiving a heated image pattern (Fig. 1, reference 130) applied to a fountain solution (Fig. 1, reference 120) to be developed by an inking system (Fig. 1, reference 140), wherein the digitally controlled energy source comprises at least one of: a laser source and an electron beam ([010], lines 2-4); and the imaging blanket comprises an optically absorbing blanket ([0010], lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Allen et al. with those of Moore et al. by using an optically absorbing imaging blanket in order to minimize energy wasted in heating the imaging blanket as disclosed by Allen et al. in paragraph [0010].

21.	Regarding claim 14: The combination of Moore et al. and Allen et al. disclosed the system of claim 8 wherein the imaging blanket comprises a rotatable blanket (Moore et al. Col. 1, line 29; Figs. 1 and 2 also show that the imaging drum 12 is rotatable in the direction of the curved arrow).

22.	Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US Pat. Nº 10,195,871), in view of Allen et al. (US Pub. Nº 2019/0270897).


23.	Regarding independent claim 15: Moore et al. disclosed a system (see Fig. 2) for enabling a patterned liquid, comprising: Page 31 of 33Attorney Docket No. 20200383US01 PATENT APPLICATION 
 	at least one processor and a memory, the memory storing instructions to cause the at least one processor (Col. 5, lines 52-63) to perform: 
 	 	creating a heat image on an imaging blanket (Col. 5, lines 24-25; also see Figs. 1 and 2, reference 12) by selectively heating the imaging blanket with a digitally controlled energy source (Col. 5, lines 25-30; also see Fig. 2, reference 34); and 
 	 	subjecting the heat image to a selective deposition of a fountain solution material from a vapor phase to enable vapor condensation on unheated areas and vapor rejection from heated areas to generate a fountain material image (Col. 5, lines 30-34; also see Fig. 2, reference 14).
 	Moore et al. are silent about the digitally controlled energy source being a laser.
 	Allen et al. disclosed a similar invention (see Fig. 1) comprising an intermediate transfer member (Fig. 1, reference 110) for receiving a heated image pattern (Fig. 1, reference 130) applied to a fountain solution (Fig. 1, reference 120) to be developed by an inking system (Fig. 1, reference 140), wherein the digitally controlled energy source is a laser ([010], lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Allen et al. with those of Moore et al. by using a laser source as the digitally controlled energy source in order to increase the sharpness of the latent image as disclosed by Allen et al. in paragraph [0010].

24.	Regarding claim 16: The combination of Moore et al. and Allen et al. disclosed the system of claim 15 wherein the instructions are further configured to cause the at least one processor to perform: developing the fountain material image on the imaging blanket with an ink (Moore et al. Col. 5, lines 3-4; also see Fig. 2, reference 18).

25.	Regarding claim 17: The combination of Moore et al. and Allen et al. disclosed the system of claim 15 wherein the instructions are further configured to cause the at least one processor to perform: transferring an ink (Moore et al. Col. 5, lines 4-6; also see Fig. 2, reference 22) to an image receiving media substrate (Moore et al. Col. 5, lines 5-6; also see Fig. 2, reference 24).

26.	Regarding claim 18: The combination of Moore et al. and Allen et al. disclosed the system of claim 15, wherein the digitally controlled energy source comprises a light source (Allen et al. [0010], lines 2-4).

27.	Regarding claim 19: The combination of Moore et al. and Allen et al. disclosed the system of claim 15, wherein the light source heats a surface region of the imaging blanket (Allen et al. [010], lines 2-4). 

28.	Regarding claim 20: The combination of Moore et al. and Allen et al. disclosed the system of claim 15 wherein the imaging blanket comprises a rotatable blanket (Moore et al. Col. 1, line 29; Figs. 1 and 2 also show that the imaging drum 12 is rotatable in the direction of the curved arrow).

Conclusion
29.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

30.	U.S. Patent application publication number 2005/0084287 to Niimi et al. disclosed a similar invention in Fig. 12, with a laser for forming a latent image on an imaging blanket (Fig. 12, reference 1), wherein the laser is a light emitting diode (LED) ([0196], lines 1-2).

31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
32.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
33.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
34.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853